UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5075


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EVGENIA A. POPRAVKA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:07-cr-00219-JBF-FBS-3)


Submitted:    April 8, 2009                 Decided:   April 27, 2009


Before MICHAEL, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven A. Morley,    MORLEY, SURIN & GRIFFIN, P.C., Philadelphia,
Pennsylvania, for     Appellant.   Dana J. Boente, Acting United
States Attorney,     Stephen W. Haynie, Assistant United States
Attorney, Norfolk,   Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Evgenia Popravka was found guilty, following a jury

trial, of conspiracy to defraud the United States, in violation

of 18 U.S.C. § 371 (2006), and fraudulently entering into a

marriage for the purpose of evading the immigration laws of the

United States, in violation of 8 U.S.C. § 1325(c) (2006).                              The

district     court      sentenced     her        to   time      served,      which     was

approximately        seven   months    of       imprisonment,        followed     by   two

years of supervised release.                 The court also imposed a $200

special assessment and $100,000 in restitution to the U.S. Navy.

Popravka now appeals.

            Popravka’s       sole    claim      on    appeal    is    that    there    was

insufficient      evidence     presented         at    trial     for    the     jury    to

conclude that she entered into a marriage for the “purpose of

evading    any    provision     of     the       immigration      laws.”      8    U.S.C.

§ 1325(c).       A    defendant      challenging        the     sufficiency       of   the

evidence faces a heavy burden.                   United States v. Beidler, 110

F.3d   1064,     1067   (4th   Cir.    1997).           “[A]n    appellate        court’s

reversal of a conviction on grounds of insufficient evidence

should be confined to cases where the prosecution’s failure is

clear.”     United States v. Jones, 735 F.2d 785, 791 (4th Cir.

1984).     A jury’s verdict must be upheld on appeal if there is

substantial evidence in the record to support it.                            Glasser v.

United States, 315 U.S. 60, 80 (1942).                    In determining whether

                                            2
the evidence in the record is substantial, this court views the

evidence    in    the   light     most    favorable    to    the    government,    and

inquires whether there is evidence that a reasonable finder of

fact    could    accept    as     adequate     and   sufficient      to   support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).     In    evaluating       the    sufficiency    of    the    evidence,    this

court    does    not    review    the    credibility    of    the    witnesses    and

assumes    that    the     jury    resolved      all   contradictions       in     the

testimony in favor of the government.                  United States v. Romer,

148 F.3d 359, 364 (4th Cir. 1998).

            “To convict an alien of marriage fraud [under 8 U.S.C.

§ 1325(c)], the Government must prove:                 (1) the alien knowingly

entered into a marriage; (2) the marriage was entered into for

the purpose of evading a provision of the immigration laws; and

(3) the alien knew or had reason to know of the immigration

laws.”     United States v. Islam, 418 F.3d 1125, 1128 (10th Cir.

2005); see also United States v. Chowdhury, 169 F.3d 402, 405-06

(6th Cir. 1999).          After reviewing the record in the light most

favorable to the Government, we conclude there was more than

sufficient evidence in this case for a reasonable finder of fact

to conclude, beyond a reasonable doubt, that Popravka engaged in

marriage fraud in violation of 8 U.S.C. § 1325(c).



                                           3
            Accordingly,      we   affirm   Popravka’s        convictions    and

sentence.      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in     the    materials

before   the    court   and   argument    would   not   aid    the    decisional

process.

                                                                        AFFIRMED




                                      4